 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10
11    LISA BLACK,                                     No. 2:18-cv-02529-MCE-DB
12                       Plaintiff,
13           v.                                       ORDER
14    FARMERS INSURANCE, FARMERS
      INSURANCE EXCHANGE, a California
15    Corporation, FARMERS GROUP, INC.,
      and DOES 1-50, inclusive,
16
                         Defendants.
17
18
19          Plaintiff Lisa Black (“Plaintiff”) is an insurance adjuster employed by Defendants

20   Farmers Insurance, Farmers Insurance Exchange, and Farmers Group, Inc. (collectively

21   “Farmers”). Plaintiff claims she was discriminated against on the basis of her gender

22   when she was demoted by Farmers in March 2013 after failing to pass a certification

23   exam. Plaintiff’s operative Second Amended Complaint also alleges retaliation and

24   failure to promote, all in violation of Title VII of the Civil Rights Act of 1964, 28 U.S.C.

25   § 2000, et seq. In addition, Plaintiff asserts a common law state claim for breach of

26   implied contract.

27          Presently before the Court is Farmers’ Motion to Dismiss Plaintiff’s Second

28   Amended Complaint for failure to state a viable claim pursuant to Federal Rule of Civil
                                                     1
 1   Procedure 12(b)(6). Farmers alleges that Plaintiff’s causes of action predicated on
 2   Title VII, as well as her claim for breach of implied contract, are all time-barred. Farmers
 3   goes on to allege that Plaintiff has not pleaded any viable breach of implied contract in
 4   any event. Given those shortcomings, Farmers asks the Court to grant its Motion
 5   without leave to amend.
 6           On June 10, 2019, Plaintiff filed a Statement of Non-Opposition to Farmers’
 7   Motion (ECF No. 22). Given that non-opposition, and good cause appearing, Farmers’
 8   Motion to Dismiss is GRANTED, without further leave to amend.1 The matter having
 9   now been concluded in its entirety, the Clerk of Court is directed to close the file.
10           IT IS SO ORDERED.
11   Dated: June 25, 2019
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
             1
              Having determined that oral argument was not of material assistance, the Court ordered this
28   matter submitted on the briefs in accordance with E.D. Local Rule 230(g).
                                                         2
